Leave to appeal considered and, it appearing to this Court that the case of City of Livonia v Jasik (Docket No. 55715) is presently pending on appeal before this Court and that the decision in that case may be decisive of an issue raised in the present application for leave to appeal, it is ordered that the present application be held in abeyance pending decision in City of Livonia v Jasik. The motion by defendant-appellant to consolidate becomes thereby moot and is denied.
Case below, Court of Appeals No. 20287, order of July 31,1974.